       Case 1:18-cv-01924-RA-SDA Document 51 Filed 05/10/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Malibu Media, LLC,                                                          5/10/2019

                                    Plaintiff,
                                                                1:18-cv-01924 (RA) (SDA)
                     -against-
                                                                ORDER
 Sebastian Wintermute,

                                   Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The Court is in receipt of Defendant’s motion to compel and accompanying exhibits (ECF

Nos. 45-47) and Plaintiff’s response thereto. (ECF No. 50.) IT IS HEREBY ORDERED, that, within

seven days from the date of this Order, the parties shall meet and confer in a good faith attempt

to resolve the disputes raised in the letters. The Court expects Plaintiff to provide relevant

information to the pro se Defendant, and that Plaintiff shall not raise procedural hurdles and/or

elevate form over substance.

       If, after the meet-and-confer there remain unresolved issues, the parties shall submit a

joint letter to the Court, identifying the remaining issues requiring Court intervention and stating

their respective positions on those issues. The joint letter shall be electronically-flied by Plaintiff

on the docket in this matter, no later than fourteen days from the date of this Order.

       Additionally, Plaintiff’s counsel is reminded that this case has been referred to me for

General Pretrial, and all correspondence relating to discovery and other matters related to

general pretrial management should be addressed to me, and not to Judge Abrams.
       Case 1:18-cv-01924-RA-SDA Document 51 Filed 05/10/19 Page 2 of 2



       The Clerk of Court is directed to mail a copy of this Order to the pro se Defendant,

Sebastian Wintermute, at the address provided for him on the docket. In addition, Plaintiff is

directed to email a copy of this Order to the pro se Defendant.

SO ORDERED.

DATED:        New York, New York
              May 10, 2019

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge




                                               2
